Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 recites “…such that that…” in line 3 of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070051702 A1 to James et al. (“James”) in view of Welding, Failure Analysis, and Metallography by Louthan et al. (“Louthan”).
James discloses:
Regarding claim 1:
providing a wire (e.g., a wire is provided as disclosed in para 13) configured to serve as a source of metal that forms at least part of the article (e.g., para 2, 7-9, 12-13 and 28-32, including a solid metal wire or a metal wire that includes metal power in the core of the wire disclosed in para 13), the wire comprising: 
a sheath (e.g., a sheath is disclosed in para 13) having a steel composition (e.g., steal compositions are disclosed in para 13) (e.g., para 2, 7-9, 12-13 and 28-32, including the metal sheath of the wire is typically formed primarily from iron (e.g., carbon steel, low carbon steel, stainless steel, low alloy steel, etc.) disclosed in para 13), and 
a core (e.g., a core is disclosed in para 13) surrounded by the sheath, the core comprising aluminum (Al) at a concentration between 3 weight % and 20 weight % on the basis of the total weight of the wire (e.g., para 2, 7-9, 12-13 and 28-32, including para 12-13 and the aluminum compositions disclosed in the table within para 12), 

applying an energy sufficient to form molten droplets of the metal (e.g., para 2, 7-9, 12-13 and 28-32, including applying energy per the welding processes disclosed in para 2); and
depositing the molten droplets to form a layer of beads that forms the at least part of the article (e.g., para 2, 7-9, 12-13 and 28-32, including depositing the molten droplets per the welding processes disclosed in para 2);
Regarding claim 5: the method comprises applying the energy and depositing according to a gas metal arc welding (GMAW) process (e.g., para 2, 7-9, 12-13 and 28-32, including GMAW disclosed in para 2);
Regarding claim 6: the method comprises applying the energy and depositing according to a self-shielded flux-cored arc-welding (FCAW-S) process without a shielding gas (e.g., para 2, 7-9, 12-13 and 28-32, including FCAW-S disclosed in para 2);
Regarding claim 8: providing the wire comprises providing a metal-cored wire (e.g., para 2, 7-9, 12-13 and 28-32, including a solid metal wire or a metal wire that includes metal power in the core of the wire disclosed in para 13);
Regarding claim 9: providing the wire comprises providing a self-shielded flux-cored arc welding (FCAW-S) wire, wherein the core comprises a fluxing agent comprising an oxide of a metal other than Al or Mn or a fluoride of a metal other than Al or Mn (e.g., para 2, 7-9, 12-13 and 28-32, including para 12-13 and the oxides disclosed in the table within para 12);
Regarding claim 11: the core further comprises one or more of: copper (Cu) at a concentration greater than zero weight % and less than 10 weight % on the basis of the total weight of the wire; and cobalt (Co) at a concentration greater than zero weight % and less than 10 weight % on the basis of the 
Regarding claim 12: the wire comprises one or more of: nickel (Ni) at a concentration greater than zero weight % and less than 50 weight % on the basis of the total weight of the wire; carbon (C) at a concentration greater than zero weight % and less than 2.5 weight % on the basis of the total weight of the wire; and nitrogen (N) at a concentration greater than zero weight % and less than 2 weight % on the basis of the total weight of the wire (e.g., para 2, 7-9, 12-13 and 28-32); and
Regarding claim 13.  The method of fabricating the article according claim 1, wherein the wire further comprises N, Cu and Co at respective concentrations such that 2[Mn]+[Ni]+30[C]+20[N]+0.3[Cu]+0.3[Co] is between 10 weight %, and 80 weight %, wherein [Mn], [Ni], [C], [N], [Cu] and [Co] represent weight percentages of respective elements on the basis of the total weight of the wire (e.g., para 2, 7-9, 12-13 and 28-32). 
James does not explicitly disclose wherein the wire comprises carbon (C), manganese (Mn) and nickel (Ni), wherein [Ni] < 10 weight % and 2[Mn]+[Ni]+30[C]> 30 weight %, wherein [Mn], [Ni] and [C] represent weight percentages of respective elements on the basis of the total weight of the wire (as recited in claim 1).
However, Louthan discloses:
Regarding claim 1: the wire comprises carbon (C), manganese (Mn) and nickel (Ni), wherein [Ni] < 10 weight % and 2[Mn]+[Ni]+30[C]> 30 weight %, wherein [Mn], [Ni] and [C] represent weight percentages of respective elements on the basis of the total weight of the wire (e.g., Table 1, including Sample No. 33);
Regarding claim 10: the core comprises manganese (Mn) at a concentration between 10 weight % and 60 weight % on the basis of the total weight of the wire, wherein Mn is in an elemental form or is alloyed with a different metal element (e.g., Table 1);
Regarding claim 13: the combination includes wire further comprises N, Cu and Co at respective concentrations disclosed in James such that 2[Mn]+[Ni]+30[C]+20[N]+0.3[Cu]+0.3[Co] is between 10 weight %, and 80 weight %, wherein [Mn], [Ni], [C], [N], [Cu] and [Co] represent weight percentages of respective elements on the basis of the total weight of the wire (e.g., Table 1 of Louthan in combination with James as set forth above). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify James as suggested and taught by Louthan in order to produce desirable weld metal microstructures and regions of phase stability.  



Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Louthan and further in view of US 9808886 B2 to Peters et al. (“Peters”).
James in view of Louthan discloses substantially all of the features of the claimed invention as set forth above.
James in view of Louthan does not explicitly disclose depositing the molten droplets comprises forming a plurality of stacked layers of beads that form a substantial portion of the article (as recited in claim 2).
However, Peters discloses:
Regarding claim 2: depositing the molten droplets comprises forming a plurality of stacked layers of beads that form a substantial portion of the article (e.g., Fig. 13-15 and col 23-26);
Regarding claim 3: applying the energy comprises applying energy sufficient to generate a plasma arc between the wire and a workpiece to cause the formation of the molten droplets (e.g., Fig. 1 and col 1, ln 15-65); and
Regarding claim 4: applying the energy comprises resistively heating the wire while directing a laser beam over a workpiece to cause the formation of the molten droplets (e.g., Fig. 1 and col 1, ln 15-65). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of James in view of Louthan as suggested and taught by Peters in order to provide additive manufacturing processes and systems which can operate a high speeds, with a high level of precision.



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Louthan and further in view of US 20140021188 A1 to Denney (“Denney”).
James in view of Louthan discloses substantially all of the features of the claimed invention as set forth above.
James in view of Louthan does not explicitly disclose the method comprises applying the energy and depositing according to a gas tungsten arc welding (GTAW) process or a plasma arc welding (PAW) process in which applying the energy comprises applying the energy to an electrode that is different than the wire (as recited in claim 7).
However, Denney discloses:
Regarding claim 7: the method comprises applying the energy and depositing according to a gas tungsten arc welding (GTAW) process or a plasma arc welding (PAW) process in which applying the energy comprises applying the energy to an electrode that is different than the wire (e.g., para 6, 45, 49). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of James in view of Louthan as suggested and taught by Denney in order to be able to use filler wires with various compositions and to deposit wear-resistant material in a system for a variety of applications.



Claims 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter in view of US 20130028782 A1 to Nako et al. (“Nako”) and Louthan.
Peters discloses:
Regarding claim 14: 
providing a wire comprising a core (e.g., core 2120) surrounded by a sheath (e.g., sheath 2110) and a composition such that beads formed by quenching molten droplets formed by melting and the wire has a bead composition (e.g., Fig. 22-23 and col 10, ln 5-65, col 36, ln 38-67 and col 37, ln 1-67); and 
forming a substantial portion of the article using a plurality of layers of the beads (e.g., Fig. 13-15 and col 23-26);
Regarding claim 15: applying an energy sufficient to generate a plasma arc between the wire and a workpiece to cause the formation of the molten droplets (e.g., Fig. 1 and col 1, ln 15-65); and
Regarding claim 16: resistively heating the wire while directing a laser beam over a workpiece to cause the formation of the molten droplets (e.g., Fig. 1 and col 1, ln 15-65). 
Peters does not explicitly disclose a bead composition including, on the basis of a total weight of the beats, iron (Fe) at a concentration between 50 weight % and 85 weight %. (as recited in claim 14).
However, Nako discloses:
Regarding claim 14: providing a bead composition including, on the basis of a total weight of the beats, iron (Fe) at a concentration between 50 weight % and 85 weight %. (e.g., para 73-74 and Table 1-2).
Peters in view of Nako does not explicitly disclose aluminum (Al) at a concentration between 3 weight % and 20 weight %,  carbon (C), manganese (Mn) and nickel (Ni), wherein [Ni] < 10 weight % and 2[Mn]+[Ni]+30[C] > 30 weight %, wherein [Mn], [Ni] and [C] represent weight percentages of respective elements (as recited in claim 14).
However, Louthan discloses:
Regarding claim 14: providing aluminum (Al) at a concentration between 3 weight % and 20 weight %,  carbon (C), manganese (Mn) and nickel (Ni), wherein [Ni] < 10 weight % and 2[Mn]+[Ni]+30[C] > 30 weight %, wherein [Mn], [Ni] and [C] represent weight percentages of respective elements (e.g., Table 1, including Sample No. 33); 
Regarding claim 17: the beads comprise manganese (Mn) at a concentration between 10 weight % and 60 weight %, on the basis of the total weight of the beads (e.g., Table 1);
Regarding claim 18: the beads have aluminum (Al) at a concentration between 4 weight % and 6.5 weight % and manganese (Mn) at a concentration between 15 weight % and 25 weight % on the basis of the total weight of the beads (e.g., Table 1, including Sample No. 85); and
Regarding claim 20: the core comprises: aluminum (Al) at a concentration between 8 weight % and 20 weight % on the basis of a total weight of the wire; manganese (Mn) at a concentration between 30 weight % and 60 weight % on the basis of the total weight of the wire; and nickel (Ni) at a concentration greater than zero weight % and less than 50 weight % on the basis of the total weight of the wire, wherein each of Al, Mn and Ni is in an elemental form or is alloyed with a different metal element (e.g., Table 1, including Sample No. 90).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Peters as suggested and taught by Nako in order to provide a welding metal which can exhibit not only high strength but also good low-temperature toughness and good drop-weight characteristics.
 It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Peters in view of Nako as suggested and taught by Louthan in order to produce desirable weld metal microstructures and regions of phase stability.



Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter in view of Nako and Louthan and further in view of US 20160167009 A1 to Chun et al. (“Chun”).
Peter in view of Nako and Louthan discloses substantially all of the features of the claimed invention as set forth above.
Peter in view of Nako and Louthan does not explicitly disclose the beads have face-centered cubic (FCC) austenite exceeding 30% on the basis of a total volume of the beads (as recited in claim 19).
However, Chun discloses:
Regarding claim 19: the beads have face-centered cubic (FCC) austenite exceeding 30% on the basis of a total volume of the beads (e.g., para 14). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Peter in view of Nako and Louthan as suggested and taught by Chun in order to provide improved as-welded corrosion properties, chloride corrosion resistance, and toughness.
Response to Amendment
The amendment of 02/01/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments.  The remarks then address the previous rejections under 35 U.S.C. 112 and note the amendments resolving the previous rejections under 35 U.S.C. 112.  The remarks then address the prior art rejections.  Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.